       Case 1:20-cv-10455-PGG-SDA Document 7 Filed 02/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                            2/17/2021
 Christian Sanchez, on behalf of himself and
 all others similarly situated,                               1:20-cv-10455 (PGG) (SDA)

                                Plaintiff,
                                                             ORDER FOR
                    -against-                                TELEPHONE CONFERENCE

 Peavey Electronics Corporation,

                                Defendant.


STEWART D. AARON, United States Magistrate Judge:

       This case has been assigned to me for general pretrial management. (ECF No. 5.) The

parties (or, if no defendant has appeared in the case, only the plaintiff) shall appear for a

Telephone Conference on Thursday, February 25, 2021 at 11:00 a.m. to discuss the status of this

action. At the scheduled time, the parties shall each separately call (888) 278-0296 (or (214) 765-

0479) and enter access code 6489745.

SO ORDERED.

DATED:         New York, New York
               February 17, 2021

                                                 ______________________________
                                                 STEWART D. AARON
                                                 United States Magistrate Judge
